Exhibit 10.14

[g0ol2cvo2l2q000001.jpg]

 

November 7, 2015

Raymond Skwierczynski, Ph.D.
(address redacted)

Dear Ray:

Pursuant to our recent discussions, I would like to offer you employment with
CoLucid Pharmaceuticals, Inc. (“CoLucid” or the “Company”).  The terms of your
employment are set forth in this employment letter and will be accompanied by a
separate Confidentiality, Inventions and Non-Competition Agreement between the
Company and you.

Title/Position:

You will have the title of “Head, Pharmaceutical Operations” and you will report
to the Chief Executive Officer.

Compensation:

In this full-time exempt position, you will receive and annualized gross salary
of $270,000 per calendar year, paid in accordance with CoLucid’s regular payroll
practices.  You will be eligible for an annual bonus of up to 30% of your base
salary based on the achievement of written performance criteria established by
CoLucid on an annual basis.  For the purposes of your participation under the
2015 Incentive Compensation Program, you will be considered as being eligible as
a full 2015 year employee.  You must be employed at the time any bonus is paid
in order to have earned such bonus.  All compensation is subject to applicable
taxes and deductions.  Your salary and bonus, along with your other terms and
conditions of employment, are subject to adjustment at any time.  You will also
be eligible to participate in the equity incentive program available for CoLucid
management; provided, however, that any grant to you will be in the sole
discretion of the Compensation Committee of the Board of Directors.  It will be
my recommendation to the Compensation Committee that you be awarded an initial
90,000 incentive stock options at approximately the time of hire with a four
year vesting schedule with 25% of the options vesting upon the 12 month
anniversary of hire, and the remainder vesting 1/36 every month for the next 36
months.

Benefits and Paid Time Off:

You will be eligible to participate in the various benefit plans the company
offers from time to time, subject to eligibility and other provisions of those
plans.  Summaries of our current benefits are enclosed.  Please understand that
CoLucid provides no assurance as to the adoption or continuation of any
particular employee benefit plan or program.  You will be eligible for 120 hours
of paid time off (PTO) annually.  PTO will be granted and must be used in
accordance with the company’s PTO policy, a copy of which is enclosed.

This employment offer is contingent upon the following items:

 

Ø

You successfully completing, and CoLucid obtaining satisfactory results from,
CoLucid’s background check.  This background check will begin once you have
officially accepted this conditional offer and have signed and returned the
necessary authorization, which will be provided to you before your start date.

 

Ø

You signing and returning the Confidentiality, Inventions and Non-Competition
Agreement on or before your start date.

 

Ø

You providing CoLucid with required valid documents for Employment Eligibility
Verification (I-9 form) within three days after your start date as required by
the Immigration Reform and Control Act of 1986.

 

 

--------------------------------------------------------------------------------

[g0ol2cvo2l2q000001.jpg]

 

Termination Without Cause:

In the event that your employment is terminated by the Company without Cause,
then, upon your furnishing to the Company an effective release of all claims in
a form acceptable to the Company, (a) the Company shall compensate you (in a
lump sum) for any accrued, unused vacation time as of the termination date and
continue to pay your then effective salary (less standard deductions and
withholdings) in accordance with the Company’s regular payroll practices for a
period ending upon the earlier of (i) three months following the termination
date or (ii) the date as of which you commence self-employment or employment
with another company or business entity, and (b) any Company options held by you
that would have vested during the Acceleration Period shall accelerate and
become vested as of the termination date, and for this purpose the term
“Acceleration Period” means the period beginning on the termination date and
ending the 90th day immediately following the termination date.  For purposes of
this paragraph, your employment will be considered to have been terminated by
the Company without Cause if your employment is involuntarily terminated by the
Company in the absence of an event constituting Cause.

For purposes hereof, “Cause” means the occurrence of one or more of the
following events: (i) your conviction for, or pleading no contest to, a felony,
any crime involving moral turpitude, or any crime that is injurious to the
financial condition, reputation or goodwill of the Company: (ii) your
misappropriation of any of the Company’s property; (iii) your engaging in any
fraudulent or dishonest conduct in your dealings with, or on behalf of, the
Company; (iv) your failure or refusal to follow the lawful instructions of the
Company’s Chief Executive Officer or the Board of Directors (other than any such
failure or refusal resulting from your incapacity due to physical or mental
illness), if such failure or refusal continues for a period of ten (10) days
after the Company provides you with written notice stating the instructions that
you have failed or refused to follow; (v) your breach of your obligations under
this employment letter or any agreement with the Company and such breach, if
curable, remains uncured for a period of ten (10) days after the Company
provides you with written notice of such violation; (vii) your engaging in any
willful misconduct that is injurious to the financial condition, reputation or
goodwill of  the Company; or (viii) your misuse of alcohol or drugs which
materially interferes with your performance of your duties for the Company or
which is injurious to the reputation or goodwill of the Company.

At-Will Nature of Employment:

While we hope your employment relationship will be mutually beneficial, this
letter is not a contract of employment or a guarantee of employment for any
specific duration.  Your employment with CoLucid will remain at all times
at-will, and either you or we may terminate your employment at any time for any
reason, with or without notice.  Regardless any future changes in your job
title, responsibilities, salary, benefits, or company policies and practices,
our at-will relationship will not change, except by written agreement signed by
you and an authorized CoLucid officer.  You also should understand that the
compensation and benefits described in this letter are subject to change during
your employment at the discretion of CoLucid.

To accept our employment offer, please counter-sign below and return this signed
letter and your signed Confidentiality, Inventions and Non-Competition Agreement
to me on or before your start date.

This letter and the Confidentiality, Inventions and Non-Competition Agreement
sets forth our entire agreement and understanding and supersedes any and all
other agreements, either oral or in writing, between CoLucid and you.  This
letter will be governed by and construed in accordance with the laws of the
State of Massachusetts.

*********************

 

--------------------------------------------------------------------------------

[g0ol2cvo2l2q000001.jpg]

 

To acknowledge these terms of employment, please sign below and return the
signed letter (either hard copy or electronically).  If you have any questions
regarding this letter, please do not hesitate to contact me.

Sincerely,

/s/ Thomas P. Mathers

 

 

Thomas P. Mathers

Chief Executive Officer

CoLucid Pharmaceuticals, Inc.

Accepted and agreed:

/s/ Raymond Skwierczynski

 

09 NOV 2015

 

 

 

 

Signature

 

Date

 

 

 

 




 

--------------------------------------------------------------------------------

[g0ol2cvo2l2q000001.jpg]

 

CONFIDENTIALITY, INVENTION ASSIGNMENT AND NON-COMPETITION AGREEMENT

This Confidentiality, Invention Assignment and Non-Competition Agreement (this
"Agreement") is made and entered into as of November 7, 2015 ("Effective Date"),
by and between CoLucid Pharmaceutical s, Inc., a Delaware corporation (the
“Company"), and Raymond Skwierczynski, Ph.D. ("Employee ").

Background

The Company desires to employ or continue to employ Employee, and Employee
desires to be employed or to continue to be employed by the Company. In
connection with such employment, the Company and Employee desire to enter into
an agreement embodying their agreements with respect to confidential
information, invention assignment, non-competition and related matters.

Agreement

In consideration of the service relationship between the Company and Employee,
including the compensation and benefits provided to Employee, the parties agree
as follows:

1. Confidentiality.

During Employee's employment with the Company and thereafter, Employee will not
use or disclose to others any of the Confidential Information, except (a) in the
course of Employee's work for and on behalf of the Company, (b) with the prior
written consent of the Company or (c) as required by law or judicial process,
provided Employee promptly notifies the Company in writing of any subpoena or
other judicial request for disclosure involving confidential information or
trade secrets, and cooperates with any effort by the Company to obtain a
protective order preserving the confidentiality of the confidential information
or trade secrets. For purposes of this Agreement:

"Confidential Information" means any and all of the Company's (and its
subsidiaries' or affiliates') trade secrets, confidential and proprietary
information and all other non-public information and data of or about the
Company (and its affiliates) and its business, including, without limitation,
lists of customers, information pertaining to customers, marketing plans and
strategies, information pertaining to suppliers, information pertaining to
prospective suppliers, pricing information, engineering and technical
information, software codes, cost information, data compilations, research and
development information, business plans, financial information , personnel
information , information received from third parties that the Company has
agreed to keep confidential, and information about prospective customers or
prospective products and services, whether or not reduced to writing or other
tangible medium of expression, including, without limitation, work product
created by Employee in rendering services for
the  Company  and/or  any  non-public  information  that  the  Company disclosed
to Employee prior to Employee's employment with the Company.

Employee agrees that the Company owns the Confidential Information and that
Employee has no right, title or interest in any of the Confidential Information.
Employee will abide by the Company's policies protecting the Confidential
lnformation as such policies may exist from time to time.

At the Company's request or upon termination of Employee 's employment with the
Company for any reason, Employee will immediately deliver to the Company any and
all materials (including all copies and electronically stored data) containing
any Confidential Information in Employee's possession , custody or control. Upon
termination of Employee 's employment with the Company for any reason, Employee
will, if requested by the Company, provide the Company with a signed written
statement disclosing whether Employee has returned to the Company all materials
(including all copies and electronically stored data) containing any
Confidential Information previously in Employee 's possession , custody or
control.

 

--------------------------------------------------------------------------------

[g0ol2cvo2l2q000001.jpg]

 

Employee's confidentiality/non-disclosure obligations under this Agreement shall
continue after the termination of Employee's employment with the Company for any
reason. With respect to any particular trade secret information, Employee's
confidentiality/non-disclosure obligations shall continue as long as such
information constitutes a trade secret under applicable law. With respect to any
particular Confidential Information that does not constitute a trade secret,
Employee's confidentiality/non-disclosure obligations shall continue for a
period of five (5) years after the termination of Employee's employment, and
shall not apply to information that becomes generally known to the public
through no fault or action of Employee or others who were under confidentiality
obligations with respect to such information.

2. Non-Competition and Other Restrictive Covenants.

2.1 Employee acknowledges that, in connection with his employment, he will be
entrusted with Confidential Information that the Company has acquired or
developed at great expense and that, if used improperly, could cause the Company
substantial competitive harm. Therefore, Employee agrees that, during his
employment and for 12 months after termination of his employment for any reason:

(a) Employee shall not, directly or indirectly, engage in (including without
limitation being employed by, working for, rendering services to or for the
benefit of, or advising) a Competitive Business in any research capacity
anywhere in the world. Notwithstanding the foregoing, if a Competitive Business
is diversified and operates both within and outside the Field, nothing herein is
intended to prohibit Employee from being employed by, working for, rendering
services to or for the benefit of, or advising such Competitive Business outside
the Field.  For purposes of this Agreement:

"Competitive Business" mean s a business other than the Company that researches,
develops, makes or sells compounds, products or therapies in the Field.

"Field" means the treatment of migraine headache and/or any other indication
actively being pursued by the Company during the period of Employee's employment
with the Company.

(b) Employee will not urge, induce or seek to induce any of the Company's
independent contractors, consultants, vendors, suppliers or any other person or
entity with whom the Company has a business relationship to terminate their
relationship with the Company or to cancel, withdraw, reduce, limit or in any
manner modify any such person's or entity's business with the Company.

( c ) Employee will not solicit, recruit, hire, employ, attempt to hire or
employ, or assist any person or entity in the recruitment or hiring of, any
person who is an employee, consultant or independent contractor of the Company,
or otherwise urge, induce or seek to induce any such person to terminate his/her
employment or other relationship with the Company.

(d) Employee will not make or publish any statement or comment that disparages
or injures the reputation or goodwill of the Company or any of its officers,
directors or employees; provided, however, that nothing in this Section 2.1 (d)
i s intended to prohibit Employee from (a) making any disclosures as may be
required or compelled by  law or legal process or (b) making any disclosures or
providing any information to a governmental agency or entity, including without
limitation in connection with a complaint by Employee against the Company or the
investigation of any complaint against the Company.

2.2 Employee acknowledges and agrees that the covenants contained in this
Section 2 prohibit Employee from engaging in certain activities directly or
indirectly, whether on Employee's own behalf or on behalf of any other person or
entity, and regardless of the capacity in which Employee is acting, including
without limitation as an employee, independent contractor, owner, partner,
officer, agent, consultant, or advisor.

2.3 In the event Employee violates any of the restrictive covenants contained in
this Section 2, the duration of all restrictive covenants shall automatically be
extended by the length of time during which Employee was in violation of any
such restriction.

 

--------------------------------------------------------------------------------

[g0ol2cvo2l2q000001.jpg]

 

2.4 Although Employee and the Company consider the restrictions contained in
this Section 2 to be reasonable, particularly given the competitive nature of
the Company's business and Employee's position with the Company, Employee and
the Company acknowledge and agree that:  (a) if any covenant, su bsection,
portion or clause of this Section 2 is determined to be unenforceable or invalid
for any reason, such unenforceability or invalidity shall not affect the
enforceability or validity of the remainder of the Agreement; and (b) if any
particular covenant, subsection, provision or clause of this Section 2 is
determined to be unreasonable or unenforceable for any reason, including,
without limitation, the time period, geographic area, and/or scope of activity
covered by any restrictive covenant, such covenant, subsection, provision or
clause shall automatically be deemed reformed such that the contested covenant,
subsection, provision or clause shall have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
reformed to whatever extent would be reasonable and enforceable under applicable
law. Any court interpreting any such provision of this Agreement shall, if
necessary, reform such provision to make it enforceable under applicable law.

3. Company Property.

3.1 Employee acknowledges and agrees that all tangible materials, equipment,
documents, copies of documents, data compilations (in whatever form), and
electronically created or stored materials that Employee receives or makes in
the course of his employment with the Company (or with the use of Company time,
materials, facilities or trade secrets or confidential information) are and
shall remain the property of the Company.

3.2 Upon the termination of Employee's service with the Company, or at the
Company's request, Employee shall immediately deliver to the Company (a) any and
all memoranda, notes, records, drawings, manuals, computer programs,
documentation, diskettes, computer tapes, electronic data (in whatever form or
media), and all copies thereof, in Employee's possession or under Employee's
control, whether prepared by Employee or others, containing any Confidential
Information; and (b) any and all property or equipment belonging to the Company,
including, without limitation, keys, access cards, computers, files and
documents.

4. Intellectual Property.

4.1 Employee agrees that any invention, development, concept, enhancement,
process, method, improvement or any other creation Employee may develop, invent,
discover, conceive or originate, alone or jointly with others, during Employee's
employment with the Company and relating to the Company's business, or future
business which the Company had under consideration while Employee was employed
with the Company (collectively “Inventions");·shall be promptly and fully
disclosed by Employee to the Company and shall be the Company's exclusive
property. To the extent that the title or rights to any such Inventions may not,
by operation of law, vest in the Company, Employee hereby assigns all rights,
title and interest in such Inventions to the Company. Employee further agrees to
deliver promptly to Company all papers, files, data and other materials relating
to any such Inventions. Employee shall, at the request of the Company and
without royalty or other consideration, execute, acknowledge and deliver to the
Company at its expense such written documents or instruments as may be necessary
to assign to the Company all patents and other rights in such Inventions and to
vest a!I right, titie and interest to such Inventions in the Company. This
Section 4.1 does not apply to an invention for which no equipment, supplies,
facility, or Confidential Information of the Company was used and which was
developed entirely on Employee's own time, unless (a) the invention relates (i)
directly to the business of the Company or (ii) to the Company's actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by Employee for the Company.

4.2 All written, graphic or recorded material and all other works of authorship
fixed in a tangible medium of expression made or created by Employee, alone or
jointly with others, during Employee's employment with the Company and relating
to the Company's business, or future business which the Company had under
consideration while Employee was employed with the Company (collectively
"Works"), shail be the exclusive property of the Company and the Company will
have the exclusive right to copyright such Works. Employee agrees that if any
Works created while employed by the Company, whether or not created at the
direction of the Company, is copyrightable, it will be a "work made for hire,"
as that term is defined in the copyright laws of the United States. lf, for any
reason, any copyrightable Works created by Employee is excluded from that
definition, Employee hereby assigns and conveys to the Company all right, title
and interest (including any copyright and renewals) in such Works.

 

--------------------------------------------------------------------------------

[g0ol2cvo2l2q000001.jpg]

 

4.3 Employee agrees that the Company and its licensees are not required to
designate Employee as author, inventor or developer of any Works or Inventions
when distributed. Employee further agrees that the Company shall have the sole
discretion with regard to how and for what purposes, if any, such Works or
Inventions are distributed or used.

4.4 Employee will sign documents of assignment, declarations and other documents
and take all other actions reasonably required by the Company, at the Company's
expense, to perfect and enforce any of its proprietary rights.

4.5 The Company shall have the royalty-free right to use in its business, and to
use, make and sell products, processes and/or services derived from, any
inventions, discoveries, concepts, and ideas, whether or not patentable, which
for whatever reason are determined not to be within the scope of the Inventions
defined above but which are conceived or made by Employee during Employee's work
for the Company or with use or assistance of the Company's facilities,
equipment, Confidential Information or personnel.

5. Miscellaneous.

5.1 Employee acknowledges that a breach or threatened breach by Employee of this
Agreement will give rise to irreparable  injury to the Company and that money
·damages will not be adequate relief for such  injury and, accordingly, Employee
agrees that the Company shall be entitled to obtain equitable relief, including,
but not limited to, temporary restraining orders, preliminary injunctions and/or
permanent injunctions, without having to post any bond or other security, to
restrain or prohibit such breach or threatened breach, in addition to any other
legal remedies which may be available, including the recovery of money damages.

5.2 Employee acknowledges and agrees that his obligations under this Agreement
shall survive the termination, for whatever reason, of his employment
indefinitely unless a shorter survival period is expressly provided herein or
mandated by applicable law, and (b) be construed as independent covenants with
the effect that no breach of any contractual or legal duty by the Company shall
be held sufficient to excuse or terminate Employee 's obligations under this
Agreement or to preclude the Company from enforcing this Agreement.

5.3 This Agreement shall not be varied, altered, modified, canceled, changed, or
in any way amended except by (a) mutual agreement of the parties in a written
instrument executed by Employee and a duly authorized officer of the Company or
(b) reformation by a court as provided in Section 2.

5.4 Any notice required or permitted under this Agreement shall be in writing
and either delivered personally or sent by nationally recognized overnight
courier, express mail, or certified or registered mail, postage prepaid, return
receipt requested, at the following respective address unless the party notifies
the other party in writing of a change of address:

If to the Company:

CoLucid Pharmaceuticals, Inc.
222 Third Street
Cambridge, MA 02142
Attention: Chief Executive Officer

lf to Employee:

Raymond Skwierczynski, Ph.D.
(address redacted)

 

--------------------------------------------------------------------------------

[g0ol2cvo2l2q000001.jpg]

 

A notice, delivered personally shall be deemed delivered and effective as of the
date of delivery. A notice sent by overnight courier or express mail shall be
deemed delivered and effective the next business day after it is deposited with
the postal authority or commercial carrier. A notice sent by certified or
registered mail shall be deemed delivered and effective three (3) days after it
is deposited with the postal authority.

5.5 The rights of the Company under this Agreement shall inure to the benefit of
and be binding upon any and all successors and assigns of the Company, including
without limitation by asset sale, merger, consolidation or other reorganization.
As used in this Agreement, "Company" shall mean the Company as defined above and
any successor to its business and/or assets that succeeds to this Agreement , by
operation of law or otherwise.

5.6 This Agreement may be executed i n one or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement. Signatures transmitted by facsimile or other electronic
means shail be effective the same as original signatures for execution of this
Agreement.

5.7 Failure to insist upon strict compliance with ·any of the terms, covenants
or conditions of this Agreement shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.

5.8 To the extent not preempted by federal law, the provisions of this Agreement
shall be construed and enforced in accordance with the laws of the State of
Massachusetts, notwithstanding any state's choice-of-law or conflicts-of-law
rules to the contrary. This Agreement is intended, among other things, to
supplement the common law and/or any applicable statute or other law protecting
trade secrets and/or confidential information, and the duties Employee owes to
the Company under the common law, including, but not limited to, the duty of
loyalty. The parties agree that any legal action relating to this Agreement
shall be commenced and maintained exclusively before any appropriate state court
of record in Suffolk County, Massachusetts, or in the United States District
Court for the District of Massachusetts, and the parties hereby submit to the
jurisdiction and venue of such courts and waive any right to challenge or
otherwise object to personal jurisdiction or venue in any action commenced or
maintained in such courts.

5.9 This Agreement is the result of negotiations between the parties, and
neither party shall be deemed to be the drafter of this Agreement. The language
of this Agreement shall in all cases be construed as a whole, according to its
fair meaning, and not strictly for or against either party. This Agreement shall
be interpreted and construed without any presumption or inference based upon or
against the party causing this Agreement to be drafted.

IN WITNESS WHEREOF, Employee and the Company have executed this Agreement,
intending it to be effective as of the Effective Date.

COMPANY

EMPLOYEE

Thomas P. Mathers, Chief Executive Officer

RAYMOND SKWIERCZYNSKI, PH.D.

 

 